DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 12 is objected to because of the following informalities:  in line 5 of the claim, the word “embodied” should be deleted for the claim to read more clearly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13,15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,512,453 to Leiber et al.
Regarding Claim 1, Leiber et al disclose a method for brake lining wear detection (see Figures 1 and 2) having all the steps of the instant invention including: detecting a wear state (via element 2.1) of a brake lining installed in the vicinity of a wheel housing (see column 2 lines 49-62), producing a state signal that indicates the wear state (see column 2 lines 49-62), and coupling the state signal into at least one electrical line 9a or 4.1 that leads to an evaluation unit 8 for the state signal, wherein the at least one electrical line 9a or 4.1 transmits at least one other signal (i.e., speed) from or to at least one other device 1.1 installed in the vicinity of the wheel housing (see column 2 lines 49-62).
Regarding Claim 2, Leiber et al further disclose that the state signal is modulated to the at least one other signal (via a CAN bus and element 14 as described in column 2 lines 55-62).
Regarding Claim 3, Leiber et al disclose an apparatus for brake lining wear detection (see Figures 1 and 2) having all the features of the instant invention including:  a first sensor device 2.1 which is embodied to detect a wear state of a brake lining installed in the vicinity of a wheel housing, a signaling device which is coupled to the first sensor device 2.1 and is embodied to produce a state signal that indicates the wear state (see column 2 lines 49-62), and a coupling device which is embodied to couple the state signal into at least one electrical line 9a or 4.1 that is electrically connected to an evaluation unit 8 for the state signal, wherein the at least one electrical line 9a or 4.1 is also electrically connected to at least one other device 1.1 that is installed in the vicinity of the wheel housing (see column 2 lines 49-62).
Regarding Claim 4, see electrical line 9a or 4.1
Regarding Claim 5, note that the first sensor device 2.1 comprises a switch device that switches from a first switch state into a second switch state when wear is detected (see column 3 lines 7-16).
Regarding Claim 6, note that the signaling device is embodied to produce the state signal depending on the switch state of the switch device (see column 3 lines 7-16).
Regarding Claim 10, see evaluation unit 8 and column 2 lines 49 et al.
Regarding Claim 11, note that the coupling device comprises an electrical connection between the signaling device and the at least one electrical line 9a (see Figure 2).
Regarding Claim 12, see electrical plug connector 14 comprising a housing, at least a part of the apparatus of Claim 3, which is accommodated in the housing, and at least one electrical contact that is intended for connection to the at least one electrical line 9a or 4.1 (see Figure 2 and Claim 3 above).
Regarding Claim 13, see the system of Figure 2 and the at least one other device 1.1 and Claim 3 above.
Regarding Claim 15, note that the other device 1.1 comprises an actuator (i.e., the actuator for brake pad 19 shown in Figure 1 and described in column 3 lines 7-16).
Regarding Claim 16, inherently the actuator would be associated with an electric parking brake as implied in column 3 lines 7-16.
Regarding Claim 17, see second sensor device 1.3 as described in column 2 lines 49-62.
Regarding Claim 18, note that the second sensor device 1.3 comprises a wheel speed sensor as described in column 2 lines 49-62.
Regarding Claim 20, see control unit 8.1 for the at least one other device 1.1 which is electrically connected to the at least one electrical line 9a and comprises the evaluation unit 8 (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,512,453 to Leiber et al.
Regarding Claim 7, Leiber et al disclose most all the features of the instant invention as applied above, except for the signaling device being embodied to produce the state signal in the form of a high frequency signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the signaling device of Leiber et al to produce the state signal in the form of a high frequency signal as a matter of design preference dependent upon the desired type of signaling device to be used in the apparatus to effectively communicate the wear status of the braking lining.  A high frequency signal is a well known type of state signal that is frequently used in sensor systems and would not be beyond the realm of one of ordinary skill in the art to employ.
Regarding Claim 8, Leiber et al disclose most all the features of the instant invention as applied above, except for the signaling device comprising a complex network that is embodied to produce the state signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the signaling device of Leiber et al to comprise a complex electrical network embodied to produce the state signal as a matter of design preference dependent upon the desired type of signaling device to be used in the apparatus to effectively communicate the wear status of the braking lining.  A complex electrical network is a well-known means of producing a state signal that is frequently used in sensor systems and would not be beyond the realm of one of ordinary skill in the art to employ.
Regarding Claim 14, Leiber et al disclose most all the features of the instant invention as applied above, except for the at least one electrical line comprising two electrical conductors extending in parallel to each other and the at least one other device and at least a part of the apparatus for brake lining wear detection are connected in parallel to each other with the two electrical conductors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the system of Leiber et al so that electrical conductors extend in parallel to each other and the at least one other device and at least a part of the apparatus for brake lining wear detection are connected in parallel to each other with the two electrical conductors as a matter of design preference as an alternate means of connecting the electrical components together so that if one component circuit is open or has a fault, the other component circuit can remain powered and still function to detect a wear state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,825,287 to Zarybnicky, Sr et al., PG Publication No. 2006/0266598 to Baumgartner et al., U.S. Patent No. 10,550,905 to Koh et al., and British Patent No. GB 2279713 to Leiber et al all disclose methods and apparatus for brake lining wear detection similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/16/22